Exhibit 10.3

Confidential information redacted and filed separately with the Commission.

Omitted portions indicated by [***].

CONTRACT MANUFACTURING AND PACKAGING AGREEMENT

Agreement dated as of September 28, 2012 by and between Annie’s Homegrown, Inc.
(“Customer”) and Little Lady Foods, Inc. (“Manufacturer”), each a “Party” and
together the “Parties”.

1. Manufacture of Products.

Customer Responsibility. Every [***] weeks Customer will provide Manufacturer
with a [***] week rolling forecast (the “Volume Forecast”) for the products set
forth on Schedule A (the “Products”).

 

a) The first [***] weeks of this rolling forecast will represent firm production
commitments and will be supported by Customer Purchase Orders.

 

b) The aggregate Volume Forecast for weeks [***] & [***] will represent firm
production commitment by the Customer for production line time. The firm SKU
breakout will not be required from the Customer until the production orders
become firm with the next forecast.

 

c) For the remaining [***] week period covered by the Volume Forecast,
Manufacturer may rely upon the Volume Forecast as a firm commitment for purposes
ordering of ingredients and packaging materials

Manufacturer Responsibility. Manufacturer agrees to provide the Products to
Customer, or Customer’s authorized representative (for all purposes under this
Agreement, Customer’s authorized representative may be referred to as
“Designee”, and references to Customer may include the Designee at Customer’s
discretion), pursuant to this Agreement, and in accordance with the
formulations, policies, procedures, standards and specifications set forth on
Schedule B (which formulations, policies, procedures, standards and
specifications shall be subject to such tolerances and variances as are
customary in the frozen pizza industry generally) and in accordance with good
manufacturing practices prevailing in the industry (collectively, the
“Specifications”).

Minimum Purchase Amount. Starting January, 1, [***], Customer is expected to
purchase not less than [***] pizzas from Manufacturer each calendar year (the
“Minimum Purchase Amount”). If Customer purchases less than the Minimum Purchase
Amount in any calendar year, then Customer will pay Manufacturer a surcharge of
$[***] for each pizzas that were manufactured during the calendar year (i.e.,
the surcharge will be an amount equal to $[***] multiplied by the number of
pizzas manufactured by Manufacturer during that calendar year). Any surcharge
will be paid by Customer within [***] days after the end of each year.

Annual Volume Rebate. Starting calendar year [***] and for the remaining term of
this Agreement, Manufacturer will rebate to Customer $[***] per sale unit
purchased over [***] and an additional $[***] (for a total of $[***]) per sale
unit purchased over [***] in a calendar year through a payment to be made within
[***] days after the end of each year

Raw Materials and Packaging.

 

a) Manufacturer shall, at its expense, furnish all raw materials, ingredients
and packaging materials required for the manufacture, production, processing and
packaging of the Products (the “Materials”) set forth on Schedule A. Customer
has the right to contract for any Materials and require Manufacturer to purchase
using these contracts, provided that if Customer designates suppliers for any
Materials, then (i) Manufacturer will buy those Materials using Manufacturer’s
normal business documents and terms, (ii) the suppliers must be audited and
approved by the Manufacturer (including satisfaction of Manufacturer’s quality
control standards), and (iii) the Manufacturer shall not be liable or
responsible for any quality problems or service interruptions caused by the
Customer designated supplier.

 

b) Manufacturer shall purchase Materials in quantities that it deems fit, but
unless approved in writing, Customer shall be liable only for such quantities of
Materials as would normally be used in accordance with the purchasing matrix
attached to this Agreement as Schedule E (the “Purchasing Matrix”).

 

c) Manufacturer will provide to Customer within [***] days of the end of each
calendar month, Manufacturer’s actual usage and costs for all Materials
(“Ingredient Costs”). Each Party agrees that such variances uncovered through
the reconciliation for the Ingredient Costs shall be properly and promptly
accounted for and reimbursed (either to Manufacturer or Customer as appropriate)
through a credit memo or payment to be made within [***] days immediately after
the end of the preceding month. The Parties shall, on a quarterly basis, review
forecasted material costs to adjust the price of the Products for the following
quarter.

 

d) Manufacturer will use commercially reasonable efforts and processes and
investigate and propose to Customer appropriate changes in the Formulas (as
defined below) in an effort to achieve cost savings for Customer.
Notwithstanding the foregoing, all Formula changes must be approved by Customer
in advance in writing, which approval shall not be unreasonably withheld.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

e) In the event of termination or expiration of this Agreement, Customer or its
Designee will pay Manufacturer for all Materials obtained by Manufacturer to
meet its duties and obligations under this Agreement and finished goods, at
current prices, provided, however, that Customer shall not have to pay for
Materials in excess of the inventories specified in the Purchasing Matrix.

Exclusivity.

 

a) During the Initial Term of this Agreement, as long as Manufacturer is in good
standing with Customer, Manufacturer shall be the exclusive supplier of Frozen
Pizzas to Customer.

 

b) During the length of this agreement, if Customer has complied with the
Minimum Purchase Amount requirement during the prior calendar year, Manufacturer
agrees that it will not manufacture any pizza product with a self rising crust
that is certified as “Organic” for any customer in the retail food market, other
than Customer, without Customer’s prior written consent (which consent shall not
be unreasonably withheld), but Customer agrees that Manufacturer shall be
permitted to manufacture the following without first obtaining Customer’s
written consent: (i) “natural” products (including “natural” pizza products),
(ii) “Organic” pizza products that do not have a self rising crust, and
(iii) “Organic” pizza products with a self rising crust for markets other than
the retail food market.

 

c) With respect to new products developed in accordance with the terms of this
Agreement and modifications of Manufacturer’s existing Products for Customer’s
benefit (collectively, “New Developments”), ownership of intellectual property
rights in respect of such New Developments shall be as follows: (i) New
Developments that are developed exclusively by Customer shall be the sole
property of the Customer, and (ii) New Developments that are developed either
exclusively by Manufacturer or jointly by Manufacturer and Customer shall be the
joint property of Manufacturer and Customer for a period of [***] months
(meaning that Manufacturer shall be the exclusive manufacturer of any Products
incorporating the New Development for a period of [***] months). At the end of
such [***] month period (provided that Manufacturer has been the exclusive
manufacturer of any Products incorporating the New Development during the
[***]-month period) Manufacturer shall assign to Customer (and Customer shall
own) all right, title and interest in such New Development. In the event
Customer elects to terminate this Agreement at the end of the Initial Term but
prior to the completion of the [***] month period, Customer will have the right
to purchase sole ownership of each jointly owned New Developments for $[***] for
each month remaining. In the event Manufacturer terminates this Agreement
without Cause ownership of all New Developments will transfer immediately to the
Customer.

Recipes/Formulas. The Parties agree that the specific recipes and/or formulas
provided by Customer and used by Manufacturer in accordance with the
Specifications for the Products (the “Formulas”) will remain exclusive to the
Customer and will not be disclosed by the Manufacturer to other customers of the
Manufacturer or to any other person or entity. Customer hereby grants to
Manufacturer a limited, non-exclusive, non-transferable license to use the
Formulas for the purpose of allowing Manufacturer to perform its obligations
under this Agreement.

Facility. Manufacturer shall produce, package and store the Products at its
facility(s) as set forth on Schedule A. Manufacturer represents and warrants
that, for the term of this Agreement, Manufacturer shall not subcontract to any
third party either the operation of the facility or the operation of any
processing equipment located in the facility. Unless there is a material change
in the Products and/or Specifications, Manufacturer shall be responsible for any
changes necessary to the facility and for the purchase of any processing
equipment necessary to produce the Products.

2. Rejection of Products. At any time within [***] days after the date Products
leave Manufacturer’s facility for final shipment in accordance with Customer’s
instructions, Customer may reject and refuse to pay for Products that (i) have
been damaged during manufacturing, storage or handling while the Products were
in Manufacturer’s custody, or (ii) are not in material compliance with the terms
and conditions of this Agreement at the time that they left Manufacturer’s
custody. In addition, Customer, at any time, may reject any Products that did
not fully comply with the Specifications at the time that they left
Manufacturer’s control. If Customer has previously paid Manufacturer for
Products that are later rejected by Customer for failure to fully comply with
Specifications, Customer shall invoice Manufacturer, including all supporting
documentation, for the cost of such rejected Products (including the costs of
any Materials provided by Customer to Manufacturer, if any) and for any freight,
handling or other disposition costs or expenses incurred by Customer in
connection with such rejected Products and shall receive credit from
Manufacturer (or payment from Manufacturer, if no amounts are then due from
Customer to Manufacturer) within [***] days of such invoice.

3. Compliance with Applicable Law. The Parties agree that Manufacturer will
provide Products of consistent quality composed of safe and wholesome
ingredients, manufactured, packaged, stored, and shipped under conditions
compliant with all applicable federal, state, and local requirements.

4. Quality and Inventory Control, Inspection and Notice. Manufacturer shall
manufacture, prepare, store and label according to procedures set forth on
Schedule C, Manufacturer Quality System Requirements, Testing and Records.

 

 

Confidential Information Redacted   2    Confidential Treatment Requested



--------------------------------------------------------------------------------

Quality Control

If any of Manufacturer’s facilities, processes, or equipment used in connection
with the manufacture and storage of Products or inventories (of ingredients or
Products) are in an unsanitary condition or do not otherwise comply with
applicable laws, rules and regulations, good manufacturing practices in the
industry or with the terms and conditions of this Agreement or the
Specifications, Manufacturer shall promptly notify Annie’s and take such action
as will correct the deficiencies and bring such facilities, processes,
inventories and equipment into compliance. Specifically, and not in limitation
of the foregoing, Manufacturer agrees and covenants that it shall conduct all of
its business activities related to the performance of its obligations under this
Agreement in full compliance with the United States Federal Food, Drug and
Cosmetic Act, as Amended, and all applicable federal, state and local laws,
rules, regulations and guidelines If Manufacturer learns of any conditions that
raises a reasonably anticipated possibility of the Products being adulterated or
misbranded, within the meaning of the Act or any applicable federal, state or
local law, Manufacturer will notify Annie’s and the Designee, if appointed,
within twenty-four (24) hours of Manufacturer first learning of such condition
and, in such event, Manufacturer agrees and covenants to cooperate fully with
Annie’s and the Designee and to provide all information necessary for Annie’s
and the Designee to make a determination as to whether a recall or market
withdrawal of the Product or any Annie’s finished product is necessary. Annie’s
reserves the right to direct any such investigation and, in consultation with
the Designee and Manufacturer, to determine the actions to be taken in response
to the investigation.

Inventory Control. Manufacturer shall store and safeguard the inventory of
Customer’s Products to protect it at all times from theft, damage or other loss
in accordance with Manufacturer’s best practices and in strict compliance with
the Specifications and terms of this Agreement. Customer shall have the right
upon reasonable notice and during regular business hours (unless otherwise
agreed) and at Customer’s expense (including reimbursement of costs incurred by
Manufacturer) to inspect and perform a physical count of the inventory of
Customer’s Products using such personnel of Customer or Customer’s
representatives (including auditors) as Customer determines to use in its sole
discretion.

Notice. Manufacturer shall notify Customer’s designated quality assurance
representative immediately by telephone of the occurrence and provide copies of
the results of any inspections or audits by health authorities or any other
information that indicates the presence of (i) toxins or allergens in
Manufacturer’s Facility which are or may be considered by health authorities as
being indicative of either unsanitary practices or public health concern, or
(ii) any harmful bacteria (including without limitation Salmonella or Listeria)
present in Manufacturer’s facility or in any raw materials or finished Product
wherever located.

5. Inventory Management Services.

During the term of this Agreement, Manufacturer shall perform the following
described inventory management services as set forth in Exhibit F:

a) Store Customer’s Products at its own or leased internal storage facility.
Manufacturer shall inspect each receipt, note any obvious or suspected damage
thereto and any other exceptions, and promptly notify Customer of the same.
Manufacturer shall provide Customer with an agreed form of notice for all
Products received, together with copies of inbound bills of lading as required
by Customer. Products will be stored, cross-docked and staged within a
temperature band ranging from a low of -20 degrees F to a high temperature of
not greater than 10 degrees.

b) Retrieve such Products from storage in full pallet or order selection
quantities for outbound orders as directed by Customer; and place Products in
trucks, containers and railcars for shipment as directed by Customer
distribution policies and or employees. Manufacturer shall inspect each outbound
lot before shipment, note any obvious or suspected damage thereto and any other
exceptions, and promptly notify Customer of the same. Manufacturer shall provide
Customer with copies of outbound bills of lading for each order shipped.

c) Manufacturer shall prepare and ship to Customer sample orders at Customer’s
request. Manufacturer will invoice Customer its actual direct labor and material
costs in connection with such sample orders.

6. Price and Payment Terms

Price. Prices per case for each Product unit shall be F.O.B. factory as set
forth on Schedule A. The price per case shown on Schedule A details materials
costs, packaging costs, the conversion fee, and the applicable waste factor. The
Parties shall review Material costs on a quarterly basis to adjust for increases
or decreases in the cost of Materials of the Products. Upon request of the
Customer, Manufacturer will provide documentation of Materials costs including
source and in-bound freight.

The conversion cost per case as set forth on Schedule A shall be fixed for the
Initial Term of this agreement, except that:

a) On each anniversary of the date of this Agreement, to the extent that the CPI
% has increased by [***]% or more in a single term year or [***]% or more in
[***] consectutive term years since the last increase in the conversion cost per
case (a “Qualifying CPI Increase”) the conversion cost per case shall be
increased by a percentage amount that is equal to the greater of [***]% or [***]
of the Qualifying CPI Increase; and

 

Confidential Information Redacted   3    Confidential Treatment Requested



--------------------------------------------------------------------------------

b) In determining the conversion cost per case as set forth on Schedule A,
Manufacturer has assumed that the Products can be manufactured in conformity
with customary industry standards for materials waste and manufacturing times
for like pizza items. If Manufacturer determines that the actual materials waste
and manufacturing times needed to achieve Customer’s specifications exceed
industry standards, then the Parties will negotiate in good faith adjustments to
the materials waste standards and/or conversion cost necessary to reimburse
Manufacturer for the added costs.

Invoices/Payment Terms. Manufacturer will invoice Products upon their release
from quality assurance hold. Payment terms shall be [***]%,[***]/Net [***] from
the date of electronic invoicing, or if mailed, the date the invoice is actually
received by Customer. Payment shall be made to Manufacturer by way of wire
transfer or Automated Clearing House transaction.

Records Retention. All books and records in connection with this Agreement,
including receipts, documentation of labor and other costs, and other supporting
data as Customer may reasonably request to verify the computation of all amounts
invoiced shall be maintained by Manufacturer for the period of time specified on
Schedule C.

Cost Savings Initiatives. Throughout the Term (including any renewal term) of
this Agreement, Manufacturer will seek to implement improvements to the
processes it uses to procure raw materials and ingredients in an effort to yield
cost reductions (each, a “Procurement Cost Improvement”). Manufacturer and
Customer agree to [***]. Manufacturer and Customer agree to review, in good
faith, on a quarterly basis, savings realized by Manufacturer resulting from any
Procurement Cost Improvement and, by mutual written agreement, adjust the raw
materials/ingredient costs to share the savings realized on a [***] basis after
reimbursement to Manufacturer of the costs incurred to implement the Procurement
Cost Improvement.

7. Term. This Agreement shall commence on the Effective Date and shall continue
for a period of four (4) years (the “Initial Term”) and thereafter renew
automatically each year for a period of one (1) year, unless either Party
provides written notice of non-renewal to the other Party at least 180 days
prior to the expiration of the then-current term. Notwithstanding the foregoing,
this Agreement may be canceled or terminated as provided in Section 12 prior to
the expiration of the Initial Term or any renewal term.

If Manufacturer elects not to renew this Agreement, Customer shall have the
right to require Manufacturer to continue to manufacture Products for up to 120
days following the termination date on the same terms as in effect prior to
termination, except that the conversion cost paid to Manufacturer for any
Products manufactured during such 120 day period shall be such amount as the
Manufacturer and Customer shall agree upon in good faith.

8. Confidentiality. During the Term of this Agreement and at all times
thereafter, neither Party will disclose or use, either for itself or for the
benefit of any third party any confidential information (“Confidential
Information”) of the other Party (the “Disclosing Party”) except in furtherance
of the purposes of this Agreement. The provisions of this paragraph, however,
shall not prevent the Party receiving the Confidential Information (the
“Receiving Party”) from use or disclosure of Confidential Information (i) that
is in the public domain (other than information in the public domain as a result
of a violation of this Agreement by the Receiving Party), (ii) that the
Receiving Party can demonstrate that it acquired outside of its relationship
with the Disclosing Party from a third party in rightful possession of such
Confidential Information and who was not prohibited from disclosing such
Confidential Information, (iii) disclosure of which is required by law or court
order, or (iv) that is developed independently by personnel of the Receiving
Party who have not had access to Confidential Information.

9. Trademarks/Intellectual Property. Trademarks and tradenames owned by Customer
are set forth on Schedule D. Customer represents and warrants to Manufacturer
that all trademarks, trade names, trade labels, trade dress, packaging and other
intellectual property supplied by Customer to Manufacturer for the Products do
not infringe upon or otherwise violate the intellectual property rights of any
third party. Nothing in this Agreement shall give Manufacturer any right, title
or interest in Customer trademarks. In addition, Manufacturer shall not adopt
any trademark, trade name, trade dress, labeling or packaging which is
deceptively similar to or likely to cause confusion with respect to any of
Customer trademarks or with respect to Products.

10. Indemnification. Manufacturer shall indemnify, defend, and hold harmless
Customer, along with its employees, dealers, distributors, affiliates, and other
agents (collectively, the “Customer Indemnitees”) from and against any claim
asserted by any third party, including any governmental agency, arising out of
any negligent or intentional error, omission, violation of law, or action taken
by Manufacturer in connection with this Agreement. Customer shall indemnify,
defend, and hold harmless Manufacturer, along with its employees, dealers,
distributors, affiliates, and other agents (collectively, the “Manufacturer
Indemnitees”) from and against any claim asserted by any third party, including
any governmental agency, arising out of any negligent or intentional error,
omission, violation of law, or action taken by Customer in connection with this
Agreement.

 

Confidential Information Redacted   4    Confidential Treatment Requested



--------------------------------------------------------------------------------

11. Insurance. Manufacturer shall maintain commercial general liability
insurance (including products liability and contractual liability), with limits
of not less than $[***] combined single limit, for bodily injury or death to any
person or persons and loss or damage to any property. Such insurance shall be
written by an insurance carrier rated A or better by Best’s Guide Insurance
Rating, and shall name Customer as an additional insured. Products Recall
Liability insurance shall be carried by Manufacturer with a limit of no less
than $[***] per occurrence and include the Customer as additional insured.

12. Termination.

Manufacturer may terminate this Agreement upon written notice if Customer
(i) fails to make any payment due under this Agreement and such nonpayment
continues thirty (30) days after written notice from Manufacturer or (ii) fails
to perform any other obligation under this Agreement and such failure continues
thirty (30) days after written notice from Manufacturer.

Customer may terminate this Agreement upon giving thirty (30) days’ written
notice identifying specifically the basis for such notice for breach of a
material term or condition of this Agreement, provided that Manufacturer shall
not have cured such breach within the thirty (30) day period; and provided
further that a termination for contamination or Manufacturer caused adulteration
of a Product, unless otherwise specified, shall be immediate (i.e., without cure
period).

Each Party reserves the right upon a breach of this Agreement by the other Party
to pursue all of its legal and equitable remedies, except that except for losses
or liabilities resulting from willful misconduct, neither Party shall be liable
under this Agreement for indirect, incidental, consequential or punitive damages
or for lost profits.

Either Party hereto may terminate this Agreement effective immediately upon
written notice to the other party if the other party: (i) files a voluntary
petition in bankruptcy or has an involuntary bankruptcy petition filed against
it, which is not dismissed within ninety (90) days after its institution,
(ii) is adjudged as bankrupt, (iii) becomes insolvent, (iv) has a receiver,
trustee, conservator or liquidator appointed for all or a substantial part of
its assets, (v) ceases to do business, (vi) commences any dissolution,
liquidation or winding up, or (vii) makes an assignment of its assets for the
benefit of its creditors.

13. Miscellaneous.

Amendments. No modification or amendment of this Agreement shall be effective
unless in writing and executed by a duly authorized representative of each
Party.

Assignability. This Agreement shall be binding upon and be for the benefit of
the Parties and their legal representatives, successors, and assigns. Neither
Party may assign this Agreement without the prior written consent of the other;
provided, that notwithstanding the foregoing, either Party may assign this
Agreement without such consent to the purchaser of all or substantially all of
such Party’s stock, business or assets, and may otherwise assign this Agreement
by operation of law to any successor of such Party due to merger or
reorganization.

Notices. Any notice required or permitted under this Agreement shall be given in
writing and shall be given by personal delivery, via overnight courier requiring
a signature for delivery, or by certified mail, return receipt requested. All
notices shall be delivered to the addresses last specified in writing by the
Parties.

Partial Invalidity. If any provision hereof is found invalid or unenforceable
pursuant to a final judicial decree or decision, the remainder of this Agreement
will remain valid and enforceable according to these terms.

Waiver. The failure of either Party to assert any of its rights under this
Agreement shall not be deemed to constitute a waiver of that Party’s right
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

Governing Law and Venue. This Agreement shall be governed by, and any dispute
arising hereunder shall be determined in accordance with, the laws of State of
New York, without giving effect to conflict of laws principles. The Parties
hereto irrevocably submit to the jurisdiction and venue of the state and federal
courts sitting in New York, New York.

 

Confidential Information Redacted   5    Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and date first hereinabove
written.

 

ANNIE’S HOMEGROWN, INC.     LITTLE LADY FOODS, INC By:  

/s/ John Foraker

    By:  

/s/ John Geocaris

  John Foraker, President       Chairman/CEO

 

  6    Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule A

Confidential

Products and Prices

Annie’s Pricing

[***] - Made with Organic

Effective with shipments dated 8/21/12 to 9/29/12

 

LLF SKU    Annie’s P/N    Description    Price/Ea     Price/Case  

ANMWOSR4CH12

   20007    [***]    $ [*** ]    $ [*** ] 

ANMWOSRBBQ12

   20009    [***]    $ [*** ]    $ [*** ] 

ANMWOSRPEP12

   20006    [***]    $ [*** ]    $ [*** ] 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

ANMWOSR4CH12

20007 ANNIE’S [***] (12/1)

[***]

   LOGO [g406800ex103_pg08.jpg]      

Effective Dates: Effective for Shipments

dated 8/21/12 to 9/29/12

  

 

Part
Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty per
Ea (lb)      Qty per
Case (lb)     Invoice
Price Per
Case  

31186

   [***]    EA      [*** ]      1.050         1.000         [*** ]      [*** ] 

26072

   [***]                

20014

   [***]    LB      [*** ]      1.050         0.111         [*** ]      [*** ] 

37226

   [***]    LB      [*** ]      1.050         0.078         [*** ]      [*** ] 

36255

   [***]    LB      [*** ]      1.050         0.011         [*** ]      [*** ] 

22194

   [***]                 [*** ]   

32288

   [***]    LB      [*** ]      1.050         0.255         [*** ]      [*** ] 

32291

   [***]    LB      [*** ]      1.050         0.051         [*** ]      [*** ] 

22195

   [***]                 [*** ]   

32289

   [***]    LB      [*** ]      1.050         0.019         [*** ]      [*** ] 

32290

   [***]    LB      [*** ]      1.050         0.006         [*** ]      [*** ] 
        

 

 

   

 

 

    

 

 

    

 

 

   

 

 

 

Total Ingredient Cost Per Case

                  [*** ]                    

 

 

 

 

Part

Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty per
Ea    Qty per
Case     Invoice
Price Per
Case  

43500

   [***]    LB      [*** ]      1.030            [*** ]      [*** ] 

43749

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43722

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43726

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43731

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

42000

   [***]    LB      [*** ]      1.030            [*** ]      [*** ] 

40063

   [***]    FT      [*** ]      1.030            [*** ]      [*** ] 

49000

   [***]    FT      [*** ]      1.030            [*** ]      [*** ] 

PAL

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

PALLET

   [***]    EA      [*** ]      1.030            [*** ]      [*** ]          

 

 

   

 

 

       

 

 

   

 

 

 

Total Packaging Cost per Case

                  [*** ]                    

 

 

 

Total Component Cost per Case

                  [*** ]                    

 

 

 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

     Unit
Cost     Case
Cost     

 

 

   

 

 

 

Ingredients

     [*** ]      [*** ] 

Packaging

     [*** ]      [*** ] 

Conversion Cost

     [*** ]      [*** ] 

Finance Discount

     [*** ]      [*** ]    

 

 

   

 

 

       [*** ]      [*** ]    

 

 

   

 

 

 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

ANMWOSRBBQ12    LOGO [g406800ex103_pg10.jpg] 20009 ANNIE’S [***] (12/1)    [***]
  

Effective Dates: Effective for Shipments

dated 8/21/12 to 9/29/12

  

 

Part
Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty
per Ea
(lb)      Qty per
Case (lb)     Invoice
Price Per
Case   31186    [***]    EA      [*** ]      1.050         1.000         [*** ] 
    [*** ]  26073    [***]                 [*** ]    20014    [***]    LB     
[*** ]      1.050         0.094         [*** ]      [*** ]  37226    [***]    LB
     [*** ]      1.050         0.083         [*** ]      [*** ]  36256    [***]
   LB      [*** ]      1.050         0.014         [*** ]      [*** ]  38014   
[***]    LB      [*** ]      1.050         0.014         [*** ]      [*** ] 
35040    [***]    LB      [*** ]      1.050         0.005         [*** ]     
[*** ]  36254    [***]    LB      [*** ]      1.050         0.021         [***
]      [*** ]  22194    [***]                 32288    [***]    LB      [*** ] 
    1.050         0.161         [*** ]      [*** ]  32291    [***]    LB     
[*** ]      1.050         0.032         [*** ]      [*** ]  34294    [***]    LB
     [*** ]      1.050         0.105         [*** ]      [*** ]  37225    [***]
   LB      [*** ]      1.050         0.039         [*** ]      [*** ]  36253   
[***]    LB      [*** ]      1.050         0.001         [*** ]      [*** ]    
     

 

 

   

 

 

    

 

 

    

 

 

   

 

 

 

Total Ingredient Cost Per Case

                  [*** ]                    

 

 

 

 

Part
Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty
per Ea    Qty per
Case     Invoice
Price Per
Case   43500    [***]    LB      [*** ]      1.030            [*** ]      [***
]  43749    [***]    M      [*** ]      1.030            [*** ]      [*** ] 
43723    [***]    M      [*** ]      1.030            [*** ]      [*** ]  43726
   [***]    M      [*** ]      1.030            [*** ]      [*** ]  43732   
[***]    M      [*** ]      1.030            [*** ]      [*** ]  42000    [***]
   LB      [*** ]      1.030            [*** ]      [*** ]  40063    [***]    FT
     [*** ]      1.030            [*** ]      [*** ]  49000    [***]    FT     
[*** ]      1.030            [*** ]      [*** ]  PAL    [***]    M      [*** ] 
    1.030            [*** ]      [*** ]  PALLET    [***]    EA      [*** ]     
1.030            [*** ]      [*** ]          

 

 

   

 

 

       

 

 

   

 

 

 

Total Packaging Cost per Case

                  [*** ]                    

 

 

 

Total Component Cost per Case

                  [*** ]                    

 

 

 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

     Unit
Cost     Case
Cost  

Ingredients

     [*** ]      [*** ] 

Packaging

     [*** ]      [*** ] 

Conversion Cost

     [*** ]      [*** ] 

Finance Discount

     [*** ]      [*** ]    

 

 

   

 

 

       [*** ]      [*** ]    

 

 

   

 

 

 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

ANMWOSRPEP12    LOGO [g406800ex103_pg12.jpg] 20006 ANNIE’S [***] (12/1)    [***]
  

Effective Dates: Effective for Shipments

dated 8/21/12 to 9/29/12

  

 

Part
Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty per
Ea (lb)      Qty per
Case (lb)     Invoice
Price Per
Case  

31186

   [***]    EA      [*** ]      1.050         1.000         [*** ]      [*** ] 

26072

   [***]         [*** ]            [*** ]      [*** ] 

20014

   [***]    LB      [*** ]      1.050         0.128         [*** ]      [*** ] 

37226

   [***]    LB      [*** ]      1.050         0.090         [*** ]      [*** ] 

36255

   [***]    LB      [*** ]      1.050         0.013         [*** ]      [*** ] 

22194

   [***]         [*** ]            [*** ]      [*** ] 

32288

   [***]    LB      [*** ]      1.050         0.187         [*** ]      [*** ] 

32291

   [***]    LB      [*** ]      1.050         0.038         [*** ]      [*** ] 

34293

   [***]    LB      [*** ]      1.050         0.084         [*** ]      [*** ] 
        

 

 

   

 

 

    

 

 

    

 

 

   

 

 

 

Total Ingredient Cost Per Case

                  [*** ]                    

 

 

 

 

Part
Number

  

Description

   UOM    Invoice
Price     Waste
Factor      Qty per
Ea    Qty per
Case     Invoice
Price Per
Case  

43500

   [***]    LB      [*** ]      1.030            [*** ]      [*** ] 

43749

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43724

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43726

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

43733

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

42000

   [***]    LB      [*** ]      1.030            [*** ]      [*** ] 

40063

   [***]    FT      [*** ]      1.030            [*** ]      [*** ] 

49000

   [***]    FT      [*** ]      1.030            [*** ]      [*** ] 

PAL

   [***]    M      [*** ]      1.030            [*** ]      [*** ] 

PALLET

   [***]    EA      [*** ]      1.030            [*** ]      [*** ]          

 

 

   

 

 

       

 

 

   

 

 

 

Total Packaging Cost per Case

                  [*** ]                    

 

 

 

Total Component Cost per Case

                  [*** ]                    

 

 

 

 

      Unit
Cost     Case
Cost  

Ingredients

     [*** ]      [*** ] 

Packaging

     [*** ]      [*** ] 

Conversion Cost

     [*** ]      [*** ] 

Finance Discount

     [*** ]      [*** ]    

 

 

   

 

 

       [*** ]      [*** ]    

 

 

   

 

 

 

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule B

Confidential

Specifications

 

LOGO [g406800ex103_pg13.jpg]

Manufacturing Specification

Confidential and Proprietary Information

Product: MWO [***] Pizza

Last Updated: 7/30/12

Supersedes: New

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

[***] Pizza MWO   22.5 oz   0 13562 20007 8   1 00 13562 20007 5   20007 [***]
Pizza MWO   22.6 oz   0 13562 20006 1   1 00 13562 20006 8   20006 [***] Pizza
MWO   23.1 oz   0 13562 20009 2   1 00 13562 20009 9   20009

 

Product

  

Description

[***] Pizza MWO    [***] [***] Pizza MWO    [***] [***] Pizza MWO    [***]

 

QC Parameters:       TBD Manufacturing Facility:       Facility must be
certified Organic by a third party agency accredited by the USDA National
Organic Program. All Organic Policies and procedures must be followed as
outlined in 7 CFR 205.    All products shall be processed and packed in
accordance with good             manufacturing practices (21 CFR 110) and shall
meet all local, state and federal             laws and regulations relating to
FDA, USDA and state regulatory agencies. Packaging:    Carton and case must be
in excellent food-grade condition. Film:    Film must be sealed completely, and
free from wrinkles, blisters, punctures, scorching and foreign odors. Carton:   
Carton must be glued securely so there is no leaking. Glue must be applied so
that it does not touch varnished edge otherwise seal will not be achieved.
Carton exterior must be clean and free from glue. Carton must not be crushed or
dented and be free from foreign odors or scuffed. Carton material: 100% recycled
paper board.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

   Printed DDMMMYY + Plant Code + Military Time + Line    USDA registration
number (if applicable)    Plant Code = Y    ex: 1st line: 25SEP08 Y 22:05 11   

2nd line: EST XXXXXX

   Best By date = 8 months from date of production    Date code must be clear
and easily legible with no smudging. Case:    Case Specs:    Carton must be made
of 100% recycled board and printed with vegetable inks. Any deviations must be
approved by Annie’s, Inc. Operations team.    A case contains 12 cartons.   
Cases should bear the following information:    1. Order Code (as close to 2" as
possible)    2. Brand Name: Annie’s Homegrown (not required if box is preprinted
with the brand name)    3. Product Name (Ex. [***] PIZZA MWO)    4. Quantity per
case: 12 x oz (See chart above for specific oz weight for each SKU)    5. Case
UPC: UPC Shipping Container Code (SCC-14) printed in Interleaved 2 of 5 (I2/5)
format. Minimum bar code height must be 1.25". Optimal location should be at
least 1.25" from edges of case (bottom and side).    6. BEST BY MMDDYY + Plant
Code + Shift + Line (Date all #’s, numerical)    7. KEEP FROZEN @ -10 DEGREES F
OR LESS    8. Time (optional)    Refer to CS501 – Annie’s Inc. Transfer Policy
and CS502 – Annie’s, Inc. Retail Compliance Labeling Specification for
additional required case markings. Quality Requirements:    Data Sheets:   
Provide copies of all production and quality run sheets to Quality Assurance at
Annie’s, Inc. upon request. Finished Product Retains:    Manufacturer required
to maintain library with retain sample(s) from each run for length of shelf
life. Additionally, pull 2 cartons from the middle of each shift of each SKU and
hold for Annie’s retains. Pallet:    All pallets should be packed and shipped
according to CS501 – Annie’s Inc. Transfer Policy Stack:   

6 cases per layer x 8 layers = 48 cases per pallet.

   Pallet is shrink wrapped.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800ex103_pg15new1.jpg]

 

Shipping:    Finished and bulk product to be shipped -10°F – 10°F. Storage:   
All finished product should be stored at -10°F – 10°F. Shelf Life:    8 Months

 

Annie’s, Inc. Approval   Co-Manufacturer’s Approval  

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800ex103_pg16.jpg]

Manufacturing Specification

Confidential and Proprietary Information

Product: [***]Pizza

Last Updated: 05/21/12

Supersedes: 11/16/11

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

[***] Pizza   23.5 oz   0 13562 20001 6   1 00 13562 20001 3   20001 [***] Pizza
  23.6 oz   0 13562 20000 9   1 00 13562 20000 6   20000 [***] Pizza   25.4 oz  
0 13562 20002 3   1 00 13562 20002 0   20002 [***] Pizza   25.0 oz  
0 13562 20005 4   1 00 13562 20005 1   20005

 

Product

  

Description

[***] Pizza    [***] [***] Pizza    [***] [***] Pizza    [***] [***] Pizza   
[***]

QC Parameters:

 

Test

  

Accept

Criteria

  

Reject

Criteria

  

Frequency

  

Method

Finished Product Weight    Meets or exceeds NBS Handbook 133 requirements    - -
-    each pizza    In-line check weigh
scale Component Weight    Continually monitored and adjusted as necessary    - -
-    Hourly    Process control
inspector weigh scale
check Metal   

Passes through functioning detector:

<3.0 Stainless Steel

<2.25 Ferrous

<2.5 Non-Ferrous

   ³3.0 Stainless Steel


³2.25 Ferrous

³2.5 Non-Ferrous

   Each pizza; detector
tested every two
hours    In-line metal detector Flavor, Color, Odor    Typical    Atypical   
each production run    Organoleptic
evaluation Number of pepperoni slices    Pepperoni: 17 – 21    <17 or >21   
Continuous during
production    Visual line inspection    Supreme: 11 – 13    <11 or >13      
Overwrap integrity    Intact    loose wrap or holes    each pizza    Visual line
inspection Code    Correct & legible    incorrect or illegible    hourly   
Visual line
inspection, verified
by quality control
department Carton Glue Flap    Intact & ³75% glue strip tear    <75% glue strip
tear    hourly    Process control
inspector glue strip
tear test Sauce Viscosity    Red sauce: 3.75 – 4.75cm    Out of range    Each
sauce batch    Bostwick, 50 – 60F
(red sauce)

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

   White Sauce: 3.75 – 4.75cm          44 – 54F (white
sauce) Sauce Salt %   

Red sauce:

1.9 – 2.3

   Out of range                Each sauce batch    Chloride meter    White
Sauce: 1.5 – 2.0          Microbiological    Cooking Instructions Validated to
achieve 165° F internal temperature sufficient to achieve 5D reduction of
Salmonella and Listeria monocytogenes                     

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good
            manufacturing practices (21 CFR 110) and shall meet all local, state
and federal             laws and regulations relating to FDA, USDA and state
regulatory agencies. Packaging:    Carton and case must be in excellent
food-grade condition. Film:    Film must be sealed completely, and free from
wrinkles, blisters, punctures, scorching and foreign odors. Carton:    Carton
must be glued securely so there is no leaking. Glue must be applied so that it
does not touch varnished edge otherwise seal will not be achieved. Carton
exterior must be clean and free from glue. Carton must not be crushed or dented
and be free from foreign odors or scuffed. Carton material: 100% recycled paper
board.    Printed DDMMMYY + Plant Code + Shift + Line    Richelieu Plant Code =
Z    ex: 1st line: 25SEP08 Z S1 L1   

2nd line: USDA registration number

   Best By date = 8 months from date of production    Date code must be clear
and easily legible with no smudging. Case:    Case Specs:    Carton must be made
of 100% recycled board and printed with vegetable inks. Any deviations must be
approved by Annie’s, Inc. Operations team.    A case contains 12 cartons.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

   Cases should bear the following information:    1. Order Code (as close to 2"
as possible)    2. Brand Name: Annie’s Homegrown (not required if box is
preprinted with the brand name)    3. Product Name (Ex. [***] PIZZA)    4.
Quantity per case: 12 x oz (See chart above for specific oz weight for each SKU)
   5. Case UPC: UPC Shipping Container Code (SCC-14) printed in Interleaved 2 of
5 (I2/5) format. Minimum bar code height must be 1.25". Optimal location should
be at least 1.25" from edges of case (bottom and side).    6. BEST BY MMDDYY +
Plant Code + Shift + Line (Date all #’s, numerical)    7. KEEP FROZEN @ -10
DEGREES F OR LESS    8. Time (optional)    Refer to CS501 – Annie’s Inc.
Transfer Policy and CS502 – Annie’s, Inc. Retail Compliance Labeling
Specification for additional required case markings. Quality Requirements:   
Data Sheets:    Provide copies of all production and quality run sheets to
Quality Assurance at Annie’s, Inc. upon request. Finished Product Retains:   
Manufacturer required to maintain library with retain sample(s) from each run
for length of shelf life. Additionally, pull 2 cartons from the middle of the
run of each SKU and hold for Annie’s retains.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800ex103_19new.jpg]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Pallet:    All pallets should be packed and shipped according to CS501 – Annie’s
Inc. Transfer Policy Stack:   

6 cases per layer x 8 layers = 48 cases per pallet.

   Pallet is shrink wrapped. Shipping:    Finished and bulk product to be
shipped -10°F – 10°F. Storage:    All finished product should be stored at -10°F
– 10°F. Shelf Life:    8 Months

 

Annie’s, Inc. Approval    Debra Langford, Sr. Manager, Product Innovation,
21MAY12 Co-Manufacturer’s Approval   

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule C

Manufacturer Quality System Requirements, Testing and Records

 

Applicable laws, regulations, and requirements    All Products shall be of
consistent quality composed of safe and wholesome ingredients, manufactured,
prepared, packed, held, labeled, and shipped under conditions compliant with all
applicable U.S. and Canadian federal, state, and local requirements including
but not limited to applicable laws, regulations, and guidelines adopted by (i)
the Food and Drug Administration (“FDA”) pursuant to the Federal Food, Drug, and
Cosmetic Act, as amended (the “Act”) and the Public Health Security and
Bioterrorism Preparedness and Response Act (the “Bioterrorism Act”), including
but not limited to the food safety, composition, labeling, registration, and
manufacturing provisions and current industry good manufacturing practices; (ii)
the United States Department of Agriculture (“USDA”) and Food Safety Inspection
Service (“FSIS”), including but not limited to the National Organic Program and
the organic food regulations adopted pursuant to the Federal Organic Foods
Production Act; (iii) applicable state and local authorities responsible for
regulating the manufacture, preparation, packing, storage, labeling, and
shipment of food products and establishments, including without limitation the
California Organic Foods Act, as amended and all applicable organic food
certification programs; and (iv) Health Canada pursuant to the Food and Drugs
Act, as amended, and the Canadian Food Inspection Agency pursuant to the Canada
Agricultural Products Act and the Organic Products Regulations. Customer
acknowledges that Manufacturer is not responsible for the legal compliance of
any labeling or packaging supplied by Customer.

Production

Records

   Facility and production records must be maintained including, but not limited
to, pest control, receiving and inspection, batch records, processing, weight
control, calibration, sanitation audits and procedures, and training.

Organic Program

(If Applicable)

   Facility must be certified Organic by a third party agency accredited by the
USDA National Organic Program. All Organic policies and procedures must be
followed as outlined in 7 CFR Part 205. All documentation and records must be
maintained. Quality Testing    Incoming ingredient and in process checks must be
conducted to ensure that the manufacturing process is in control and that
finished Products meet all Specifications. Testing shall be as agreed upon by
the Parties and as is customary in the frozen pizza industry generally. All
costs of testing shall be added to the Product prices as specified in Schedule
A. Record Retention    All specified records (including Production records,
Organic Program records and Manufacturing and Quality records) must be retained
for a minimum of [***] from the date of Product production. Certificate of
Analysis    Customer may request a Certificate of Analysis in such form as shall
be defined and agreed upon by Customer and Manufacturer. All costs of providing
a Certificate of Analysis shall be added to the Product prices as specified in
Schedule A. Retain Samples   

Representative samples from a production run must be collected and submitted to
Customer per the frequency outlined in the manufacturing specification.

Retain samples must also be collected and stored at the manufacturing location
for the duration of the product shelf-life. Manufacturer shall bill Customer for
all costs incurred by Manufacturer to provide representative samples not more
frequently than twice each calendar year.

Third Party Audits    Facility must annually undergo and successfully pass one
of the following recommended Food Safety/Quality Systems Audits: FPA/GMA-SAFE,
Silliker GMP and Food Safety Systems Audit, NSF Cook & Thurber Food Safety,
Quality and Food Defense Audit, SQF Audit, or USDA Total Quality Systems Audit.
Alternate audits permitted with Customer management approval. Corrective Action
plans must be developed and implemented for all significant deficiencies
identified in the audit. Customer may request copies of detailed findings and/or
corrective action plans of Manufacturer’s audit. Results of audit must be
submitted to Customer when available, and posted on Manufacturer’s iCiX account.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Customer Audits    Customer has the right to inspect manufacturing and warehouse
facilities where machines are in operation (but only during periods of time when
Manufacturer is producing Products for Customer), and where finished Product,
ingredients, and packaging materials are stored. During the course of the audit,
Customer’s designated representatives have the authority to stop production of
Products, reject Products for sale or shipment, and implement withdrawal of
Product that do not meet Customer Specifications at the expense of the
Manufacturer. On occasion, random samples of raw materials, ingredients, and
finished product may be collected by Customer personnel and forwarded to an
independent laboratory for analysis. The purpose is to survey Product to assure
compliance to microbiological, physical, or chemical specifications. Customer
(or Customer’s designated representatives) shall execute a mutually satisfactory
confidentiality agreement protecting the confidentiality of Manufacturer’s
confidential business processes as a condition to being granted access to
Manufacturer’s production facility. Furthermore, Customer shall reimburse
Manufacturer for all costs incurred by Manufacturer to collect, retain and test
finished goods. Regulatory Inspections   

If the FDA, State, OSHA, CFIA, Health Canada, or any governmental regulatory
agency enters the Manufacturer’s facility to inspect Customer Product for other
than a normal routine inspection, Customer’s designated representatives MUST be
notified promptly. See “Notice” in Section 4 of the Agreement.

 

Regulatory Samples:

If samples of Customer’s Products are collected by a regulatory official during
manufacture or from storage, a triplicate sample is to be taken by the factory.

 

Sampling equipment utilized by plant personnel, such as plastic bags, sterile
plastic bags, paper bags, sterile utensils, etc. should be identical to that
which the Inspector uses during collection.

 

Sufficient sampling equipment should be available, properly prepared, and
readily attainable for both the Inspector’s and factory use.

 

It is imperative that samples be collected in exactly the same manner as the
Inspector uses. The material should be handled with an instrument similar to
that used by the Inspector.

 

Collect three samples in addition to the one taken by the inspector. The
triplicate product should be taken from the closest proximity to the regulatory
sample as possible (e.g., the next package produced). The amount of sample taken
should be approximately three (3) times as much as the Inspector samples.

 

Samples must be labeled or otherwise adequately identified with the following
minimum information:

 

Date and Time of Day.

Location: Line pallet number, etc.

Lot number or production code.

Name of substance: Commodity code, product code or other identification number.

Name and address of supplier if appropriate

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Regulatory Inspections (continued)   

f.        Finished Product manufactured if a component is sampled

g.       Name of Inspectors and Regulatory agency

h.       Any peculiarities or pertinent observations of the sampling technique
(e.g.: floor scrapings, aseptic collection into a sterile container, non-aseptic
collection into a sterile container)

 

6.      The regulatory official should be requested to initial all samples
retained by the Factory.

 

Customer’s designated representatives must be notified and will provide
directions for sending the samples to a testing laboratory.

 

Selected samples must be properly stored and retained pending results from the
inspecting agency’s laboratory and authorization from Customer.

 

Customer will advise the Manufacturer whether it is necessary to withhold
Product or ingredient pending analytical results.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule D

Customer Trademarks and Trade Names

 

MARK

  

IMAGE

  

COUNTRY

  

APPLICATION NO.

REGISTRATION NO.

ANNIES’S HOMEGROWN AND BUNNY DESIGN (NEW LOGO)    LOGO [g406800ex103_pg24a.jpg]
   United States    85/469,736 ANNIE’S HOMEGROWN NEW LOGO    LOGO
[g406800ex103_pg24b.jpg]    Canada and United States   

1,577,823

85/469,743

RABBIT OF APPROVAL AND DESIGN    LOGO [g406800ex103_pg24c.jpg]    United States
   85/566,792

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule E

Purchasing Matrix

 

    

ANNIE’S MATRIX

  

[***] CASE RUN

              

LLF PN

  

DESCRIPTION

  

MINIMUM

ORDER

  

LEAD

TIME

  

COMMITMENT

  

# OF

PRODUCTIONS

31186    [***]    [***]    2 Weeks    [***]    0 32288    [***]    [***]    4
Weeks    [***]    4 32289    [***]    [***]    3 Weeks    [***]    4 32290   
[***]    [***]    3 Weeks    [***]    4 32291    [***]    [***]    4 Weeks   
[***]    4 34293    [***]    [***]    8 Weeks    [***]    4 34294    [***]   
[***]    5 Weeks    [***]    4 35040    [***]    [***]    1 week    [***]    4
36253    [***]    [***]    2 Weeks    [***]    4 36254    [***]    [***]    1
Week    [***]    4 36255    [***]    [***]    5 Weeks    [***]    4 36256   
[***]    [***]    5 Weeks    [***]    4 37225    [***]    [***]    3 Weeks   
[***]    4 37226    [***]    [***]    2 weeks    [***]    4 38014    [***]   
[***]    1 week    [***]    4 40063    [***]    [***]    1 week    [***]   
42000    [***]    [***]    1 week    [***]    43749    [***]    [***]    2 weeks
   [***]    4 43500    [***]    [***]    1 week    [***]    43500    [***]   
[***]    1 week    [***]    43722    [***]    [***]    3 Weeks    [***]    4
43723    [***]    [***]    3 Weeks    [***]    4 43724    [***]    [***]    3
Weeks    [***]    4 43726    [***]    [***]    3 Weeks    [***]    3 43731   
[***]    [***]    2 Weeks    [***]    2 43732    [***]    [***]    2 Weeks   
[***]    2 43733    [***]    [***]    2 Weeks    [***]    2 49000    [***]   
[***]    1 week    [***]   

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit F

INVENTORY SERVICES AGREEMENT:

Rates and Billing.

Rates. The charges to be paid by Customer to Manufacturer for the services
performed under this Agreement shall be determined and paid as set forth below.

 

Initial Storage Charge/Plt

   $ [*** ] 

Initial Handling Charge/Plt

   $ [*** ] 

Recurring Storage Charge/Plt

   $ [*** ] 

Case Pick Charge if greater than 30% of all cases shipped during the month

   $ [*** ] 

Additional Labor (Charge Per Hour)

   $ [*** ] 

Weekend Overtime

   $
  [***]
Saturday   
  

Labor Rate (Charge Per Hour)

   $
  [***]
Sunday   
  

Pallet Charge

     [*** ] 

Samples (Cost per Case Sent Overnight)

     [*** ] 

Supplies

     [*** ] 

BOL and Inventory Reports

     [*** ] 

Annual Physical Inventory

     [*** ] 

These rates shall be fixed for the Initial Term of this Agreement; provided,
however, that on each anniversary of the date of this Agreement, the storage and
handling rates will increase by the lesser of the annual percentage [***], or
[***]%.

Billings and Payment. Manufacturer shall compute the inventory management
services charges for each lot of Product as of the date such lot is received,
the charges for other services as of the date the services are rendered, the
charges for recurring storage charges as of each lot’s anniversary date, and any
other charges after the end of each calendar month. Manufacturer shall render
billings to Customer on a semi-monthly basis. Picking charges will be billed
monthly at the end of each month only if [***]% of the cases shipped during the
month required loose case picking. All such billings shall be paid by Customer
within thirty ([***]) days from the date of each such billing. Termination of
this Agreement shall not relieve Customer of payment of charges properly
invoiced and documented with respect to services rendered by Manufacturer during
the period that Customer’s Product is stored in the Warehouse.

Liability. Manufacturer shall be liable for loss, damage or destruction to any
Products resulting from Manufacturer’s failure to exercise care in regard to the
Products as a reasonably careful person would exercise under like circumstances.
Manufacturer shall not be liable for damages that could not have been avoided by
the exercise of such care. Manufacturer shall be liable for any shortage in
excess of [***]% of the cost of Products received, such shortage determined by
periodic physical inventory(s) and cycle counts. The liability of Manufacturer
shall be limited to the actual cost of the Products lost or damaged. As used in
this section, the term “actual cost” of any lost or damaged Products shall be
the manufactured cost plus transportation cost incurred.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Manufacturer at its own expense shall safeguard Customer’s Products in case of a
power interruption at the Facility

Liability for Misshipment. Manufacturer shall be liable for reasonable
transportation charges incurred to return misshipped goods to the Facility.

 

Confidential Treatment Requested